DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 02/18/21.
	The reply filed 02/18/21 affects the application, 15/745,552 as follows:
1.      Claims 1-3, 5, 7-9, 16, 18, 20, 26 have been amended.  Claims 17, 19, 21-25 have been canceled.  New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.
2.     The responsive to applicants’ reply is contained herein below.
Claims 1-9, 16, 18, 20, 26 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 20, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (Current Opinion in Cell Biology 2003, 15:241–246) in view of Imai et al. (US 20070082373 A1), Choi et al. (Aging Cell (2013) 12, pp1062–1072), Laakso et al. (US 20080249103 A1) and Yoon et al. (Cell Metabolism 21, 706–717 (2015)).
Claim 1 is drawn to a method for reducing appetite in subject, the method comprising: systemically administering nicotinamide adenine dinucleotide (NAD) or a pharmaceutically + level in blood or hypothalamus and reduces appetite in the subject.
Lin et al. disclose that shortterm feeding of DHEAS (dehydroepiandrosterone sulphate) to rats causes an increase in liver NAD level and the NAD : NADH ratio (see page 244, left col., last paragraph).  Furthermore Lin et al. disclose that this study suggests that a change in the redox state mediated by NAD might be involved in the pleiotropic beneficial effects of DHEAS including, anti-obesity, anti-ageing, and anti-cancer effects (see page 244, left col., last paragraph to right col., 1st paragraph).  This implies or suggests that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity.
Also, Lin et al. disclose that several age-related diseases have been directly or indirectly associated with a change in NAD level or NAD/NADH redox state. As discussed above, the NAD/NADH redox state regulates the co-repressor CtBP activity and therefore plays a role in carcinogenesis (see page 244, right col., 2nd paragraph).  In addition, Lin et al. disclose that NAD depletion is thus suggested to cause the cell destruction in insulin-producing β cells. NAD also plays a role in diabetic vascular dysfunction. Hyperglycaemia induces vascular complications in both type 1 and type 2 diabetes. Hyperglycaemia (excess or high glucose in the blood) causes a decrease in NAD : NADH ratio due to an increase in the carbon flux through the polyol pathway. NAD depletion mediated by PARP1 overactivation also participates in diabetic endothelial dysfunction (see page 244, right col., 2nd paragraph).
The difference between Applicant’s claimed method and the method of Lin et al. is that Lin et al. do not explicitly disclose administering NAD to treat obesity and reducing the appetite in the obese subject. 

Imai et al. disclose that nicotinamide adenine dinucleotide (NAD) regulates blood glucose concentration (see paragraphs [0057]-[0060], [0069], and [0070], see also claims 1 and 5).  Furthermore, Imai et al. disclose that NAD can decrease the blood glucose concentration (see pages 6 to 8, [0047]) and [0055]-[0057]; see also claims 1 and 5). Also, Imai et al. disclose that different amounts or doses of the composition comprising the blood glucose concentration-regulating Compound (that includes NAD) can be used (see page 10, [0076]-[0077]).  Furthermore, Imai et al. disclose that NAD can be administered to decrease the concentration of blood glucose.  In addition, Imai et al. disclose typically, the blood glucose concentration-regulating amount is at least about 10 mg/kg (see pages 10-11, [0079]). Also, Imai et al. disclose that suitable routes of administration of their composition include, but are not limited to, oral, intravenous and intraperitoneal (see page 11, [0085]).
Choi et al. disclose that SIRT1 is an NAD+-dependent deacetylase that is implicated in prevention of many age-related diseases including metabolic disorders. As SIRT1 deacetylase activity is dependent on NAD+ levels and the development of compounds that directly activate SIRT1 has been controversial, indirectly activating SIRT1 through enhancing NAD+ bioavailability has received increasing attention (see abstract). Furthermore, Choi et al. disclose that NAD+ levels are reduced in obesity and the aged, but the underlying mechanisms remain unclear (see abstract).  This implies or suggests that increasing the NAD level would be effective in producing anti-obesity effects or in treating obesity.
Laakso et al. disclose that sirtuin mediated disease or disorder refer to a disease, disorder or condition that is associated with a change in the level and/or activity of a sirtuin protein. A 
Thus, the afore-mentioned implies or suggests that increasing the NAD level would be effective in reducing or suppressing one’s appetite.
	Yoon et al. disclose that SIRT1-Mediated eNAMPT Secretion from Adipose Tissue Regulates Hypothalamic NAD+ and Function in Mice (see abstract and title).  Furthermore, Yoon et al. disclose that adipose tissue secrete a key NAD+ Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus (see page 711, right col., 2nd paragraph). In addition, Yoon et al. disclose that increases in NAD+ can be observed in hypothalamic nucleus due to the administration of NMN (see page 711, right col., 2nd paragraph).
+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Yoon et al. disclose or suggest that that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
One having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be + can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
It should be noted that it is obvious to expect that a treatment of obese patient would increase the health and/or energy of said obese patient and thus the physical activity of the obese patient.  Also, it should be noted that the Examiner considers the reduction in the intake of food by controlling the food intake pattern of said obese as an inherent property of the NAD. Furthermore, it is obvious to expect that a subject treated for obesity would also reduce the intake of food so as to facilitate or assist said treatment. 

Claims 8, 9, 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al., Imai et al., Choi et al., Laakso et al. and Yoon et al. as applied in claim 1 above, and further in view of Fujii (US 20110033877 A1).
Claim 8 is drawn to a method for reducing appetite in a subject, the method comprising: systemically administering to a target subject a food composition containing 0.1 mg to 3,000 mg NAD or a sitologically acceptable salt thereof per unit weight (kg) of the target subject, wherein administering NAD or a sitologically acceptable salt thereof increases NAD+ level in blood and reduces appetite in the subject.
The difference between Applicant’s claimed method and the method of Lin et al., Imai et al., Choi et al., Laakso et al. and Yoon et al. is that Lin et al., Imai et al., Choi et al., Laakso et al. 
Fujii discloses that a food composition that comprises a compound or drug can be administered to treat diseases or symptoms of said diseases including impaired glucose tolerance, diabetes and obesity (see page 2, [0041]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat obesity in an obese patient or subject, comprising administering a food composition comprising nicotinamide adenine dinucleotide (NAD) such as at an amount of 10 or 50 mg/kg as taught by Imai et al. to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al., and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Yoon et al. disclose or suggest that that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
One having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering a food composition comprising nicotinamide adenine dinucleotide (NAD) such as at an amount of 10 or 50 mg/kg as taught by Imai et al. to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) + can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
It should be noted that the Examiner considers the reduction in the intake of food by controlling the food intake pattern of said obese as an inherent property of the NAD. Furthermore, it is obvious to expect that a subject treated for obesity would also reduce the intake of food so as to facilitate or assist said treatment. 

Claims 1-7, 20, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imai et al. (US 20070082373 A1) in view of Ito et al. (JP 2003327539 A; Machine-English Translation), Lin et al. (Current Opinion in Cell Biology 2003, 15:241–246), Choi et al. (Aging Cell (2013) 12, pp1062–1072), Laakso et al. (US 20080249103 A1) and Yoon et al. (Cell Metabolism 21, 706–717 (2015)).
Claim 1 is drawn to a method for reducing appetite in subject, the method comprising: systemically administering nicotinamide adenine dinucleotide (NAD) or a pharmaceutically acceptable salt thereof to a target subject, wherein administering NAD or a pharmaceutically + level in blood or hypothalamus and reduces appetite in the subject.
Imai et al. disclose that nicotinamide adenine dinucleotide (NAD) regulates blood glucose concentration (see paragraphs [0057]-[0060], [0069], and [0070], see also claims 1 and 5).  Furthermore, Imai et al. disclose that NAD can decrease the blood glucose concentration (see pages 6 to 8, [0047]) and [0055]-[0057]; see also claims 1 and 5). Also, Imai et al. disclose that different amounts or doses of the composition comprising the blood glucose concentration-regulating Compound (that includes NAD) can be used (see page 10, [0076]-[0077]).  Furthermore, Imai et al. disclose that NAD can be administered to decrease the concentration of blood glucose.  In addition, Imai et al. disclose typically, the blood glucose concentration-regulating amount is at least about 10 mg/kg (see pages 10-11, [0079]). Also, Imai et al. disclose that suitable routes of administration of their composition include, but are not limited to, oral, intravenous and intraperitoneal (see page 11, [0085]).
The difference between Applicant’s claimed method and the method of Imai et al. is that Imai et al. do not explicitly disclose administering NAD to treat obesity and reducing the appetite in the obese subject. 
Lin et al. disclose that shortterm feeding of DHEAS (dehydroepiandrosterone sulphate) to rats causes an increase in liver NAD level and the NAD : NADH ratio (see page 244, left col., last paragraph).  Furthermore Lin et al. disclose that this study suggests that a change in the redox state mediated by NAD might be involved in the pleiotropic beneficial effects of DHEAS including, anti-obesity, anti-ageing, and anti-cancer effects (see page 244, left col., last paragraph to right col., 1st paragraph).  This implies or suggests that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity.
nd paragraph).  In addition, Lin et al. disclose that NAD depletion is thus suggested to cause the cell destruction in insulin-producing β cells. NAD also plays a role in diabetic vascular dysfunction. Hyperglycaemia induces vascular complications in both type 1 and type 2 diabetes. Hyperglycaemia (excess or high glucose in the blood) causes a decrease in NAD : NADH ratio due to an increase in the carbon flux through the polyol pathway. NAD depletion mediated by PARP1 overactivation also participates in diabetic endothelial dysfunction (see page 244, right col., 2nd paragraph).
 Ito et al. disclose that an oral dose composition capable of inhibiting a blood sugar increase, having an effect of preventing diabetes or resisting obesity, having an excellent taste and food value, and capable of being easily ingested, by taking it together with other food and drink at the same time, or before or after the taking thereof, so as to inhibit assimilation of sugar contained in the other food and drink (see abstract).  Furthermore, Ito et al. disclose that people who suffer from obesity and diabetes which are considered to be caused by over-nutrition are rapidly increasing. In particular, carbohydrate intake and the action of insulin have attracted attention as a mechanism for the development of obesity. Specifically, when carbohydrates in food are digested and glucose produced is absorbed into the blood and the blood sugar (glucose) level rises, insulin is secreted from the pancreas by the stimulation. Blood glucose is taken up by fat cells and converted to fat by the action of insulin. As a result, fat accumulation in fat cells occurs, and the fat cells become large and cause obesity as represented by visceral fat accumulation type. Furthermore, the fattened fat cells produce physiologically active substances 
Choi et al. disclose that SIRT1 is an NAD+-dependent deacetylase that is implicated in prevention of many age-related diseases including metabolic disorders. As SIRT1 deacetylase activity is dependent on NAD+ levels and the development of compounds that directly activate SIRT1 has been controversial, indirectly activating SIRT1 through enhancing NAD+ bioavailability has received increasing attention (see abstract). Furthermore, Choi et al. disclose that NAD+ levels are reduced in obesity and the aged, but the underlying mechanisms remain unclear (see abstract).  This implies or suggests that increasing the NAD level would be effective in producing anti-obesity effects or in treating obesity.
Laakso et al. disclose that sirtuin mediated disease or disorder refer to a disease, disorder or condition that is associated with a change in the level and/or activity of a sirtuin protein. A Sirt1 mediated disease or disorder refer to a disease, disorder or condition that is associated with a change in the level and/or activity of a SIRT1 protein. Examples of sirtuin or Sirt1 mediated diseases or disorders that involve a level of sirtuin or Sirt1 expression and/or activity that is lower than desired include, for example, aging, stress, diabetes, obesity, neurodegenerative 
Thus, the aforementioned implies or suggests that increasing the NAD level would be effective in reducing or suppressing one’s appetite.
Yoon et al. disclose that SIRT1-Mediated eNAMPT Secretion from Adipose Tissue Regulates Hypothalamic NAD+ and Function in Mice (see abstract and title).  Furthermore, Yoon et al. disclose that adipose tissue secrete a key NAD+ Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus (see page 711, right col., 2nd paragraph). In addition, Yoon et al. disclose that increases in NAD+ can be observed in hypothalamic nucleus due to the administration of NMN (see page 711, right col., 2nd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al. and Yoon et al. to treat obesity in an obese patient or subject such as an obese patient or subject with hyperglycemia (high blood glucose) and diabetes, comprising administering nicotinamide + can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
One having ordinary skill in the art would have been motivated, in view of Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al. and Yoon et al. to treat obesity in an obese patient or subject such as an obese patient or subject with hyperglycemia (high blood glucose) and diabetes, comprising administering nicotinamide adenine dinucleotide (NAD) to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically), and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the patient or subject would treat obesity or have anti-+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
It should be noted that it is obvious to expect that a treatment of obese patient would increase the health and/or energy of said obese patient and thus the physical activity of the obese patient.  Also, it should be noted that the Examiner considers the reduction in the intake of food by controlling the food intake pattern of said obese as an inherent property of the NAD. Furthermore, it is obvious to expect that a subject treated for obesity would also reduce the intake of food so as to facilitate or assist said treatment. 

Claims 8, 9, 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imai et al., Lin et al., Ito et al., Choi et al. and Laakso et al. as applied in claim 1 above, and further in view of Fujii (US 20110033877 A1). 

The difference between Applicant’s claimed method and the method of Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al. and Yoon et al. is that Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al. and Yoon et al. do not explicitly disclose administering a food composition that comprises the NAD. 
Fujii discloses that a food composition that comprises a compound or drug can be administered to treat diseases or symptoms of said diseases including impaired glucose tolerance, diabetes and obesity (see page 2, [0041]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al., Yoon et al. and Fujii  to treat obesity in an obese patient or subject such as an obese patient or subject with hyperglycemia (high blood glucose) and diabetes, comprising administering a food composition comprising nicotinamide adenine dinucleotide (NAD) to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically), and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al. and to also expect that by decreasing the blood glucose concentration or level in a patient or subject due to NAD administration as taught by Imai et al. + can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
One having ordinary skill in the art would have been motivated, in view of Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al., Yoon et al and Fujii  to treat obesity in an obese patient or subject such as an obese patient or subject with hyperglycemia (high blood glucose) and diabetes, comprising administering a food composition comprising nicotinamide adenine dinucleotide (NAD) to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically), and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al. and to also expect that by decreasing the blood glucose concentration or level in a patient or subject due to NAD administration as taught by Imai et al. would also treat the obesity and hyperglycemia which is characterized by high glucose in the blood and which causes a decrease in NAD : NADH ratio as taught by Lin et al., especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing + can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
It should be noted that the Examiner considers the reduction in the intake of food by controlling the food intake pattern of said obese as an inherent property of the NAD. Furthermore, it is obvious to expect that a subject treated for obesity would also reduce the intake of food so as to facilitate or assist said treatment. 
Response to Arguments
Applicant's arguments with respect to claims 1-9, 16, 18, 20, 26 have been considered but are not found convincing.
The Applicant argues that Applicant has demonstrated in in vivo experiments that administration of NAD unexpectedly decreases feed intake and body weight more effectively and for a longer time than nicotinamide mononucleotide (NMN), even at a much smaller doses than NMN. Further, it was demonstrated that intraperitoneal injection (IP) of NAD at 1/300 of the amount of NMN induced a more effective decrease in feed intake and body weight (FIGs. 2 and 3 ).
However, the fact that in vivo experiments show that administration of NAD decreases feed intake and body weight more effectively and for a longer time than nicotinamide mononucleotide (NMN), even at a much smaller doses than NMN is not considered as unexpected results with respect to in comparison to the prior art applied.  In fact, it is obvious to + would decreases feed intake and body weight more effectively and for a longer time than nicotinamide mononucleotide (NMN) since it is NAD+ which activates SIRT1 activity
and based on Laakso it is known that increasing the NAD level would be effective in reducing or suppressing one’s appetite. Furthermore, it should be noted that if applicant intends to rely on unexpected or unforeseen results, attention is invited to M.P.E.P. § 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Yoon et al. disclose or suggest that that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.

+ level in blood or hypothalamus and reducing appetite.
However, the above rejection was made by applying Lin et al., Imai et al., Choi et al., Laakso et al. and Yoon et al. references. And thus Lin do not have to disclose, suggest, or provide a reasonable expectation of success in causation between NAD+ level in blood or hypothalamus and reducing appetite. More importantly, Lin et al. disclose that shortterm feeding of DHEAS (dehydroepiandrosterone sulphate) to rats causes an increase in liver NAD level and the NAD : NADH ratio (see page 244, left col., last paragraph).  Furthermore Lin et al. disclose that this study suggests that a change in the redox state mediated by NAD might be involved in the pleiotropic beneficial effects of DHEAS including, anti-obesity, anti-ageing, and anti-cancer effects (see page 244, left col., last paragraph to right col., 1st paragraph).  This implies or suggests that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity. Also, Lin et al. disclose that several age-related diseases have been directly or indirectly associated with a change in NAD level or NAD/NADH redox state. As discussed above, the NAD/NADH redox state regulates the co-repressor CtBP activity and therefore plays a role in carcinogenesis (see page 244, right col., 2nd paragraph).  In addition, Lin et al. disclose that NAD depletion is thus suggested to cause the cell destruction in insulin-producing β cells. NAD also plays a role in diabetic vascular dysfunction. Hyperglycaemia induces vascular complications in both type 1 and type 2 diabetes. Hyperglycaemia causes a decrease in NAD : NADH ratio due to an increase in the carbon flux through the polyol pathway. NAD depletion mediated by PARP1 overactivation also participates in diabetic endothelial dysfunction (see page 244, right col., 2nd paragraph).

Also, it should be noted that the implication or suggestion by Lin et al. that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, is further supported by the fact that Lin et al. also disclose that studies in yeast suggest that CR (caloric restriction) might function by increasing the NAD level and/or the NAD : NADH ratio, and that thus it is possible that CR ameliorates age-associated diseases, including diabetes, cancer and neurodegenerative diseases by a similar mechanism (i.e.; by increasing the NAD level and/or the NAD : NADH ratio) . It should be noted that obesity which can cause diabetes is also an age-related disease (see page 244, right col., last paragraph).  Also, it should be noted that Lin et al. disclose that NAD has emerged as a putative metabolic regulator of transcription, longevity and several age-associated diseases, including diabetes, cancer and neurodegenerative diseases (see page 244, right col., last paragraph).  Thus, a based on Lin et al. and Imai et al. as set forth in the above rejection, there is suggestion and reasonable expectation of success that systemic administration of NAD leads to treatment of obesity
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Yoon et al. disclose or suggest that that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
The Applicant argues that Choi fails to disclose, suggest, or provide a reasonable expectation of success in causation between NAD+ level in blood or hypothalamus and reducing appetite.
However, the above rejection was made by applying Lin et al., Imai et al., Choi et al., Laakso et al. and Yoon et al. references. And, Choi et al. disclose that SIRT1 is an NAD+-dependent deacetylase that is implicated in prevention of many age-related diseases including metabolic disorders. As SIRT1 deacetylase activity is dependent on NAD+ levels and the development of compounds that directly activate SIRT1 has been controversial, indirectly activating SIRT1 through enhancing NAD+ bioavailability has received increasing attention (see abstract). Furthermore, Choi et al. disclose that NAD+ levels are reduced in obesity and the aged, but the underlying mechanisms remain unclear (see abstract).  This implies or suggests that increasing the NAD level would be effective in producing anti-obesity effects or in treating obesity. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral + level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Yoon et al. disclose or suggest that that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
The Applicant argues that Laakso is asserted in the Action to disclose examples of sirtuin or Sirtl mediated diseases or disorders that involve a level of sirtuin or Sirtl expression and/or activity that is lower than desired include, for example, aging, stress, diabetes, obesity, ... schemia. Laakso is also asserted in the Action to disclose examples of srituin or Sirtl mediated diseases or disorders that involve a level of sirtuin or SIRT1 expression and/or activity that is higher than desired include, for example, cancer, suppressed appetite, and/or anorexia. However, it is not obvious to one having ordinary skill in the art that increasing NAD+ level in blood or hypothalamus induces the effect of reducing appetite.
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce + level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Yoon et al. disclose or suggest that that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
The Applicant argues Fujii merely discloses that a food composition that comprises a compound or drug can be administered to treat diseases or symptoms caused by low adiponectin state, including obesity. Therefore, its combination with Lin and Imai fails to remedy the failures of Lin and Imai.
However, Fujii discloses that a food composition that comprises a compound or drug can be administered to treat diseases or symptoms of said diseases including impaired glucose tolerance, diabetes and obesity (see page 2, [0041]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering a food composition comprising nicotinamide adenine dinucleotide (NAD) such as at an amount of 10 or 50 mg/kg as taught by Imai et al. to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al., and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese + can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
The Applicant argues that Ito does not remedy the failures of Lin, Imai, Choi, and Laakso.
However, Ito et al. disclose that an oral dose composition capable of inhibiting a blood sugar increase, having an effect of preventing diabetes or resisting obesity, having an excellent taste and food value, and capable of being easily ingested, by taking it together with other food and drink at the same time, or before or after the taking thereof, so as to inhibit assimilation of sugar contained in the other food and drink (see abstract).  Furthermore, Ito et al. disclose that people who suffer from obesity and diabetes which are considered to be caused by over-nutrition are rapidly increasing. In particular, carbohydrate intake and the action of insulin have attracted attention as a mechanism for the development of obesity. Specifically, when carbohydrates in food are digested and glucose produced is absorbed into the blood and the blood sugar (glucose) level rises, insulin is secreted from the pancreas by the stimulation. Blood glucose is taken up by fat cells and converted to fat by the action of insulin. As a result, fat accumulation in fat cells occurs, and the fat cells become large and cause obesity as represented by visceral fat accumulation type. Furthermore, the fattened fat cells produce physiologically active substances 
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al. and Yoon et al. to treat obesity in an obese patient or subject such as an obese patient or subject with hyperglycemia (high blood glucose) and diabetes, comprising administering nicotinamide adenine dinucleotide (NAD) to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically), and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al. and to also expect that by decreasing the blood glucose concentration or level in a patient or subject due to NAD administration as taught by Imai et al. would also treat the obesity and hyperglycemia which is characterized by high glucose in the blood and which causes a decrease in NAD : NADH ratio as taught by Lin et al., especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing + can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
The Applicant argues that neither Fujii do not remedy the failures of Imai, Lin, Choi, and Laakso.
However, Fujii discloses that a food composition that comprises a compound or drug can be administered to treat diseases or symptoms of said diseases including impaired glucose tolerance, diabetes and obesity (see page 2, [0041]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al., Yoon et al and Fujii  to treat obesity in an obese patient or subject such as an obese patient or subject with hyperglycemia (high blood glucose) and diabetes, comprising administering a food composition comprising nicotinamide adenine dinucleotide (NAD) to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically), and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al. and to also expect that by decreasing the blood glucose concentration or level in a patient or subject due to NAD administration as taught by Imai et al. would also treat the obesity and hyperglycemia which is characterized by high glucose in the blood and which causes a decrease + can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
Applicant's arguments with respect to claims 1-9, 16, 18, 20, 26 are moot with respect to the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623